IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1794
                               Filed July 6, 2017


IN RE THE MARRIAGE OF LYNN MARIE LARSEN
AND ROGER WAYNE LARSEN

Upon the Petition of
LYNN MARIE LARSEN,
      Petitioner-Appellee,

And Concerning
ROGER WAYNE LARSEN,
     Respondent-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Story County, Michael J. Moon,

Judge.



      Roger Wayne Larsen appeals the district court’s order requiring him to pay

a postsecondary education subsidy. AFFIRMED.



      Erin M. Carr of Carr & Wright, P.L.C., Des Moines, for appellant.

      Nicole S. Facio of Newbrough Law Firm, L.L.P., Ames, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                            2


TABOR, Judge.

       On H.M.L.’s first day of class at Iowa State University, her divorced

parents returned to court to litigate their required contributions toward her

postsecondary education expenses under Iowa Code section 598.21F (2016).

The district court ordered each parent to pay $6629.73 toward their daughter’s

education costs.      Roger Larsen appeals that order, arguing the district court

erred in calculating her total college expenses and did not require an adequate

contribution from H.M.L. Because we find good cause existed for the subsidy

ordered, we affirm.

       I.     Facts and Prior Proceedings

       Roger Larsen and Lynn Jones were married in 1995 and divorced in 2015.

Lynn currently works in the residence department at Iowa State, earning

approximately $77,000 annually.         Roger works for the Iowa Department of

Transportation and also earns income from the military reserves, for a total of

$110,000 annually. They have three children, but only the college subsidy for

their daughter H.M.L. is at issue in this case.

       In entering the dissolution decree in August 2015, the district court

adopted the parties’ partial stipulation, including a postsecondary education

subsidy provision.1 In regard to the postsecondary education subsidies for their

three children, Roger and Lynn stipulated:

             Postsecondary education subsidy. In the event any child
       pursues a course of study or training beyond high school education

1
  Roger appealed the allocation of income tax exemptions, equalization payment,
distribution of marital property, and support provisions of the decree. See In re Marriage
of Larsen, No. 16-1794, 2016 WL 5408073 (Iowa Ct. App. Sept. 28, 2016).
Postsecondary education subsidies were not at issue in the previous appeal. Id.
                                            3


         under the circumstances contemplated by Iowa Code section
         598.21F, each of the parties shall contribute toward the costs of
         that study or training as provided for by section 598.21F(c). The
         parties’ custodial 529 accounts[2] for each child shall first be used to
         discharge their share of their contributions under this provision but
         neither party shall be able to avoid contribution based upon any
         claims of alienation or estrangement. These accounts shall be
         equally divided with each party having an account for each child.
         The value[] on [this] account[] as of March 31, 2015 was as follows:
         . . . H.M.L. ($ 63,107.24). . . . The parties shall be free to continue
         to add funds to these accounts but are not required to do so,
         however the balances on each of these accounts should not be
         reduced below half of the amounts above unless due to market
         conditions. The parties acknowledge that these accounts are for
         the children and will not be used for another purpose or withheld
         from any of the children.

         One year later, Lynn filed an application for a hearing to determine the

postsecondary education subsidy for H.M.L.’s college costs.             Lynn filed the

application because H.M.L. accepted admission to Iowa State University and

began classes on August 22, 2016.            The court held a hearing on H.M.L.’s

postsecondary education subsidy, also on August 22, 2016.                 Both parties

submitted evidence related to the total costs of H.M.L.’s attendance at Iowa

State.




2
 A 529 account is a tax-free college savings account used to pay for higher education
expenses. See 26 U.S.C. § 529.
                                          4


        Roger urged the district court to calculate the total cost of attendance as

follows:

Tuition                                       $7098.00

Room                                          $4487.00

Board                                         $3831.00

Fees                                          $1278.40

Books                                         $ 588.80

Sorority dues                                 $0

Cash allowance                                $0

Total                                         $16,694.403



        Using his $16,694.40 figure as the total cost of attendance, Roger claimed

his postsecondary education subsidy should total $0 for H.M.L’s education.

According to Roger, the district court should have subtracted $6025.00 in

scholarships; $5500 in loans; $2869.11 in H.M.L’s existing financial resources;4

and $6000 representing H.M.L.’s potential income. According to Roger, adding

in the potential income would result in a surplus of $3699.71 for H.M.L., and

therefore, neither he nor Lynn need to pay a postsecondary education subsidy.




3
 Although Roger’s trial exhibit portrayed the total as $16,694.40, his cost estimates
actually add up to $17,283.20, a difference of $588.80. Thus, while Roger purports to
include expenses for books, he did not account for books in his total.
4
  Roger paid $750 in child support to Lynn for the summer of 2016. He claims that
because that amount would not have been paid if H.M.L. did not go to college, it should
be added to the $2119.11 in H.M.L.’s checking account as a financial resource.
                                           5


        The district court, in its October 5, 2016 amended order, calculated the

total cost of attendance as follows:

Tuition                                        $7098.00

Room                                           $4487.00

Board                                          $3830.00

Fees                                           $1365.40

Books                                          $ 588.80

Sorority Dues                                  $1920.005

Cash Allowance                                 $ 600.00

Total                                          $19,889.20



The district court determined tuition and room and board costs based on the Iowa

State U-bill. The court included sorority costs for the entire 2016-17 school year.

It then took the amount spent on books for the first semester, $294.40, and

doubled it to reach the total book cost for the entire year.

          After settling on $19,889.20 as the actual cost of attendance, the district

court subtracted H.M.L’s $5520 in scholarships, leaving a balance of $14,369.20.

The district court divided this number in half, but because that amount—

$7184.60—was higher than the allowed one-third of the total cost, the court

ordered Roger to pay $6629.73, which is one-third of the $19,889.20 total cost of

attendance determined above. The district court did not deduct the balance of




5
 The court reached this number by totaling new member fees from fall 2016 and adding
ongoing sorority membership dues.
                                        6


H.M.L.’s checking account, the available (but declined) student loan, or her

potential income from employment.

      Roger appeals the district court’s amended order determining the

postsecondary education subsidy for H.M.L.        Specifically, Roger claims the

district court incorrectly calculated H.M.L.’s actual cost to attend Iowa State,

incorrectly included sorority dues and a cash allowance in the cost of attendance,

and failed to subtract H.M.L.’s offered student loan, scholarships, checking

balance, and potential earnings from the cost of attendance.

      II.    Scope and Standard of Review

      We review this equitable action de novo. In re Marriage of Vaughan, 812

N.W.2d 688, 692 (Iowa 2012).

      III.   Analysis

      A.     Postsecondary Education Subsidy

      A court may order parties to a dissolution of marriage to pay a

postsecondary education subsidy for their child’s college expenses if good cause

is shown. Iowa Code § 598.21F(1). “In determining whether good cause exists,

the court must consider the age and ability of the child, the child’s financial

resources, whether the child is self-sustaining, and the financial situation of the

parents.” In re Marriage of Goodman, 690 N.W.2d 279, 282-283 (Iowa 2004);

see also Iowa Code § 598.21(F)(2).          If good cause is shown, the court

determines the amount of the subsidy based upon the reasonable costs for

necessary postsecondary education expenses, subtracting what the child may

reasonably be expected to contribute, and then apportioning the remaining costs

between the parents in an amount not to exceed thirty-three and one-third
                                        7

percent of the total cost of postsecondary education.            See Iowa Code

§ 598.21F(2)(a-c). Roger’s appeal concerns the amount he was ordered to pay.

      1. Calculating Overall Cost of Attendance

       We first address the cost of attendance. “The actual and necessary costs

of attending college exceed tuition, books, supplies, and a room and board plan.

. . . [A] college education includes social, cultural, and education experiences

outside the class room that impose additional expenses for students.”         In re

Marriage of Vannausdle, 668 N.W.2d 885, 889 (Iowa 2003).

      Roger contends the actual cost of H.M.L.’s attendance at Iowa State

should be calculated as $16,694.40. But a complete review of the record shows

his number is incorrect. The district court amended its original order to include

$588.80 in book costs at Roger’s request. But Roger’s total calculation does not

include the costs of books for either semester.    The district court’s inclusion of

$588.80 for books in the cost of attendance was proper.

      Roger next argues the district court should not have included the $87 in

total fees for two fall 2016 specific classes because they are one-time fees. The

district noted that although these specific classes do indeed involve one-time

fees, the nature of H.M.L.’s major will result in other courses with one-time fees.

The court therefore included the $87 fees for the spring semester to account for

these future classes. We agree with the district court’s fee determination.

      2. Including Sorority Dues and Cash Allowance

      Roger reserves his harshest criticism for the district court’s inclusion of

sorority dues and a $600 cash allowance in the total cost of his daughter’s

attendance at Iowa State. When deciding to incorporate the price of H.M.L.
                                          8


joining a sorority in her overall college expenses, the district court relied on

Goodman for the proposition that “a college education is not limited to what is

learned in the classroom; it includes social, cultural, and educational experiences

outside the classroom.” 690 N.W.2d at 284; accord Vannausdle, 668 N.W.2d at

889.

        Roger argues the facts in Goodman are distinct from the circumstances in

this case. In Goodman, the parents agreed to pay for sorority dues for their

daughter because they believed “sorority life” was a necessary part of her college

experience. 690 N.W.2d at 284.       Because he and Lynn have not reached any

kind of agreement regarding the essential aspects of A.M.L.’s social life at

college, Roger contends neither sorority dues nor the extra allowance are

legitimate college costs.

        We decline to give Goodman such a narrow reading.          The lesson to be

gleaned from Goodman and Vannausdle is that reasonable expenses associated

with the social side of college may be included in the total costs of attendance.

For H.M.L., those extracurricular expenses cover joining a sorority; for other

students, the expenses may be the costs associated with a science club or

intramural sports. While sorority dues may not always be a reasonable and

necessary cost of attending college, like the district court, we find they are in this

case.   See id. (finding parents had means to cover expenses for daughter’s

experiences outside the classroom).

        Roger’s claim about the district court’s inclusion of a $600 cash allowance

fails on similar grounds. Both parties have the financial means to support their
                                        9


child’s allowance. The district court properly included H.M.L’s sorority dues and

the cash allowance in the costs of attendance.

      3. Determining Child’s Reasonable Contribution

      After fixing the cost of attendance, the court next determines the amount

the child “may reasonably be expected to contribute.”                 Iowa Code

§ 598.21F(2)(b) (emphasis added); Vannausdle, 668 N.W.2d. at 888.            Upon

review of the record, the district court used the correct scholarship amount in its

calculations. Specifically, H.M.L. was required to estimate the total of one of her

scholarships. She reported her “Dollars for Scholars” scholarship to Iowa State,

and the university then applied $263 to H.M.L.’s fall term U-Bill when it received

the actual money. A similar “Dollars for Scholars” credit of $263 should appear

on H.M.L.’s spring 2017 U-Bill.       Roger’s assertion there is an additional

scholarship worth $500 is not supported by the record. We therefore decline to

modify the postsecondary education subsidy as it relates to fees, books, or

scholarships.

      H.M.L. was offered $5500 in unsubsidized loans from the federal

government but declined them.      H.M.L. also had some cash on hand in her

checking account.    Roger argues these resources must be subtracted under

section 598.21F(2). We disagree.

      Our supreme court has held that while student loans may be considered

as part of a student’s contribution, doing so is not mandatory in every case. See

Vannausdle, 668 N.W.2d 889-90 (holding student loans are not included where it

is contrary to the wishes of the parties) (emphasis added); see also Vaughan,

812 N.W.2d at 695 (holding student loans would not be considered where a party
                                        10


fails to raise their inclusion). Roger raised the student-loans issue here, and the

parties disagree about their inclusion in H.M.L.’s contribution. Roger testified,

although he agreed the purpose of the 529 account for H.M.L. was to ease her

financial burden when attending college, he still wished for her to “contribute and

have some proverbial skin in the game.”          Lynn testified both that H.M.L.

consulted her about taking the student loan she was offered and that H.M.L.

ultimately declined the loan because it was not needed. Both parties agree the

purpose of H.M.L.’s 529 account was to assist with her college education

expenses.

         We begin by noting H.M.L. indeed has “skin in the game.” The district

court order mandates Roger and Lynn to pay one-third of her postsecondary

education expenses. The remaining responsibility falls to H.M.L. It is true most

of H.M.L.’s contribution is covered by scholarships, but those funds do not cover

all of her expenses. H.M.L. will be personally responsible for some of her college

costs.

         Vannausdle and Vaughan recognize certain facts warrant not counting

loans towards the student contribution. The facts here fall into that category.

The parents have saved more than $63,000 to ease H.M.L.’s financial burden in

attending college. They stipulated this money would not be used for any other

purpose, nor withheld from the child. The parents also stipulated the respective

529 accounts would be applied only for educational purposes for each child.

H.M.L. will not be self-sustaining while attending Iowa State. Given the nature of

attending college, H.M.L. will incur expenses that require her to use her own

financial resources.    Further, both parents testified the purpose of their
                                       11


aggressive college saving was to benefit their children and ease their financial

burden when attending college. Under these facts, it would be inequitable to

count offered but unaccepted loans toward the student’s contribution.

      Roger asserts H.M.L. can work ten hours a week during the academic

year and forty hours a week during the summers at ten dollars per hour to pay for

her education expenses. There is no indication in the record that such jobs were

available. At most, the record shows H.M.L. had been offered a position for five

hours per week for seven dollars and twenty-five cents per hour. The district

court noted these earnings “will be minimal.”   And H.M.L. will still have to cover

one-third of her expenses related to college.      Roger’s assertion of H.M.L.’s

earning potential “is too speculative to impute” towards her contribution. See,

e.g., In re Marriage of McDermott, No. 04-1033, 2005 WL 2216982, at *3 (Iowa

Ct. App. Sept. 14, 2005). Because Roger’s figure for H.M.L.’s earning potential

is too speculative, we reject its application to the postsecondary education

subsidy.

      Finally, we decline to subtract the $750 in child support Roger paid to

Lynn for support of H.M.L. while H.M.L. was living at Lynn’s home before H.M.L.

attended Iowa State.    This money was to accommodate Lynn for expenses

associated with H.M.L. living at Lynn’s home. It cannot now be used to pay for

postsecondary subsidy expenses.

      B.     Appellate Attorney Fees

      Lynn requests $2500 in appellate attorney fees. She argues Roger should

pay her attorney fees because she had to bring the action even though the

parties have substantial funds available in the 529 plans to pay the
                                     12


postsecondary education subsidy ordered by the court without any additional

financial hardship. We decline to order Roger to pay Lynn’s appellate attorney

fees. See Vaughan, 812 N.W.2d at 696. Costs are assessed to Roger.

      IV.    Conclusion

      For the foregoing reasons, we decline to modify the district court’s

determination of postsecondary education subsidies. We also decline to award

appellate attorney fees.

      AFFIRMED.